DETAILED ACTION
This is the second Office action on the merits. Claims 1-7, 9, 10, and 12-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2022 and 03/25/2022 were considered by the examiner.
	
Response to Arguments
The amendments filed on 02/23/2022 are sufficient to overcome the objections to the specification.
The amendments are sufficient to overcome the rejections of claims 23-25 under 35 U.S.C. 112(b).
The amendments fail to overcome the rejections of claims 1-5, 15, and 16 under 35 U.S.C. 102(a)(1), as being anticipated by Seifert et al. (US 6603534 B2). A new mapping, with the amended language is shown below.
The amendments are sufficient to overcome the rejections of claims 1, 9, 10, 12-14, and 17-20 under 35 U.S.C. 103 as being obvious over Song (US 20190331775 A1), in further view of Seifert et al. (US 6603534 B2). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 6 and 7 under 35 U.S.C. 103 as being obvious over Song (US 20190331775 A1), in further view of Wolf et al. (US 20090009747 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 21 and 22 under 35 U.S.C. 103 as being obvious over Song (US 20190331775 A1), in further view of Seifert et al. (US 6603534 B2) and Pacala et al. (US 20180329065 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 23-25 under 35 U.S.C. 103 as being obvious over Song (US 20190331775 A1), in further view of Seifert et al. (US 6603534 B2) and Curatu (US 20180284284 A1). However, a new ground of rejection is introduced by the amendment.
Applicant’s arguments, see pages 11 and 12 section “Response to Claim Rejections under § 112(b)”, filed 02/23/2022, with respect to the rejections of claims 4-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 4-7 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 13, first paragraph, filed 02/23/2022, with respect to the referenced portions of Song (US 20190331775 A1) failing to have to been included in its provisional application (Provisional Application No. 62/663,929) and thus not qualifying as prior art have been fully considered and are persuasive.  Therefore all rejections citing Song (US 20190331775 A1) have been withdrawn. However, upon further consideration, a new grounds of rejections have been made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert et al. (US 6603534 B2).

Regarding claim 1 Seifert et al. teaches a system comprising:
	a lens disposed relative to a scene (FIG. 4.1, receiving lens 3), wherein the lens is configured to focus light from the scene (FIG. 4.1, receiving lens 3, Col 4, Ln 60-67);
	an opaque material wherein the opaque material defines a plurality of apertures including a primary aperture positioned to intersect an optical axis of the lens (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3, photodiode surface 7, and reproduction circle 8.∞, Col 5, Ln 18-34 and Col 6, Ln 29-34. States that the photodiode surface is covered, excepting the apertures, meaning the chips surface is inherently opaque. Consider shutter aperture 6.1 to be the primary aperture. It is lined up directly with the optical axis of the receiving lens, as can be seen in FIG. 4.1.) and a plurality of secondary apertures positioned outside the optical axis (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3. The non-primary shutter apertures 6.2 and 6.3 are not lined up with the receiving lenses optical axis.), wherein the plurality of secondary apertures include a first secondary aperture at a first distance from the primary aperture (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.2. Shutter aperture 6.2 is located a distance away from the primary aperture.) and a second secondary aperture at a second distance from the primary aperture (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.3. Shutter aperture 6.3 is located a distance away from the primary aperture.), wherein the second distance is greater than the first distance (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.2 and 6.3. The distance from aperture 6.1 to 6.3 is greater than the distance from aperture 6.1 to 6.2.); and
	one or more light detectors arranged to intercept diverging light (FIGS. 2.1, 2.2, 4.1, and 4.2, photodiode chip arrangement 4.2 and 4.4, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches that the photodiode surface is located downstream of the apertures, which are located at the focal plane of the receiving lens, which can be seen illustrated in FIGS. 2.1 and 4.1. Light will begin to diverge after it has passed the focal plane of the lens it passes through, thus because the photodiodes are located behind the aperture, the light will begin to diverge before hitting the photodiode(s). This includes configurations using multiple photodiodes.), wherein the diverging light comprises light from the scene focused by the lens that diverges from at least one of the plurality of apertures defined by the opaque material (FIGS. 2.1, 2.2, 4.1, and 4.2, receiving lens 3, photodiode chip arrangement 4.2 and 4.4, Col 4, Ln 60-67, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches light reflecting from the outside environment, and being focused by the receiving lens. The apertures are located at the focal range, and thus the light will begin to diverge before hitting the photodiode(s) located behind the apertures.).

Regarding claim 2 Seifert et al. teaches the system of claim 1, wherein the opaque material is disposed at or near the focal plane of the lens (FIGS. 2.1 and 4.1, receiving lens 3 and photodiode chip arrangements 4.2 and 4.4, Clearly positioned at the focal point of the lens.).

Regarding claim 3 Seifert et al. teaches the system of claim 1, wherein the opaque material is disposed at or near a conjugate plane of the lens associated with a predetermined maximum scanning range configuration of the system (Col 6, Ln 17-22. The photodiode(s), and by extension the photodiode chip and apertures, is positioned to receive a consistent signal up 30m.).

Regarding claim 4 Seifert et al. teaches the system of claim 1, wherein a size of the primary aperture is greater than a respective size of each secondary aperture of the plurality of secondary apertures (FIGS. 2.2 and 4.2, shutter apertures 6.1-3. Aperture 6.1 appears larger than the remaining apertures.).

Regarding claim 5 Seifert et al. teaches the system of claim 4, wherein the primary aperture has a first size (FIGS. 2.2 and 4.2, shutter apertures 6.1-3. Aperture 6.1 appears larger than the remaining apertures.), wherein each secondary aperture has a second size (FIGS. 2.2 and 4.2, shutter apertures 6.1-3. Aperture 6.1 appears larger than the remaining apertures.).

Regarding claim 15 Seifert et al. teaches the system of claim 1, wherein the one or more light detectors comprise a single sensing element detector (FIGS. 2.1 and 2.2, photodiode 7).

Regarding claim 16 Seifert et al. teaches a method comprising:
	focusing, by a lens disposed relative to a scene, light from the scene (FIG. 4.1, receiving lens 3, Col 4, Ln 60-67);
	transmitting the focused light through at least one of a plurality of apertures defined within an opaque material (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3, photodiode surface 7, and reproduction circle 8.∞, Col 5, Ln 18-34, and Col 6, Ln 29-34.  This teaches focusing light from the receiving lens, through the apertures. The material forming the apertures is said to cover the photodiode surface, meaning it is inherently opaque.), wherein the plurality of apertures includes a primary aperture positioned to intersect an optical axis of the lens (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.1, photodiode surface 7, and reproduction circle 8.∞, Col 5, Ln 18-34, Consider shutter aperture 6.1 to be the primary aperture. It is lined up directly with the optical axis of the receiving lens, as can be seen in FIG. 4.1.) and a plurality of secondary apertures positioned outside the optical axis (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3. The non-primary shutter apertures 6.2 and 6.3 are not lined up with the receiving lenses optical axis.), wherein the plurality of secondary apertures include a first secondary aperture at a first distance from the primary aperture (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.2. Shutter aperture 6.2 is located a distance away from the primary aperture.) and a second secondary aperture at a second distance from the primary aperture (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.3. Shutter aperture 6.3 is located a distance away from the primary aperture.), wherein the second distance is greater than the first distance (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.2 and 6.3. The distance from aperture 6.1 to 6.3 is greater than the distance from aperture 6.1 to 6.2);
	intercepting, by one or more light detectors, diverging light (FIGS. 2.1, 2.2, 4.1, and 4.2, photodiode chip arrangement 4.2 and 4.4, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches that the photodiode surface is located downstream of the apertures, which are located at the focal plane of the receiving lens, which can be seen illustrated in FIGS. 2.1 and 4.1. Light will begin to diverge after it has passed the focal plane of the lens it passes through, thus because the photodiodes are located behind the aperture, the light will begin to diverge before hitting the photodiode(s). This includes configurations using multiple photodiodes.), wherein the diverging light comprises light from the scene focused by the lens that diverges from at least one of the plurality of apertures defined by the opaque material (FIGS. 2.1, 2.2, 4.1, and 4.2, receiving lens 3, photodiode chip arrangement 4.2 and 4.4, Col 4, Ln 60-67, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches light reflecting from the outside environment, and being focused by the receiving lens. The apertures are located at the focal range, and thus the light will begin to diverge before hitting the photodiode(s) located behind the apertures.); and
	detecting, by the one or more light detectors, the intercepted light (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4 and photodiode surface 7, Col 5, Ln 18-34.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 17-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 20190204423 A1), modified in view Seifert et al. (US 6603534 B2).

Regarding claim 1 O’Keeffe teaches a system comprising:
	a lens disposed relative to a scene (FIG. 30A, laser range finder 3010, photodetector 3020, and lens 3035, Paragraphs [0215] and [0218].), wherein the lens is configured to focus light from the scene (FIG. 30A, laser range finder 3010, photodetector 3020, and lens 3035, Paragraphs [0215] and [0218].).

O’Keeffe fails to teach, but Seifert et al. does teach an opaque material wherein the opaque material defines a plurality of apertures including a primary aperture positioned to intersect an optical axis of the lens (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3, photodiode surface 7, and reproduction circle 8.∞, Col 5, Ln 18-34 and Col 6, Ln 29-34. States that the photodiode surface is covered, excepting the apertures, meaning the chips surface is inherently opaque. Consider shutter aperture 6.1 to be the primary aperture. It is lined up directly with the optical axis of the receiving lens, as can be seen in FIG. 4.1.) and a plurality of secondary apertures positioned outside the optical axis (FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3. The non-primary shutter apertures 6.2 and 6.3 are not lined up with the receiving lenses optical axis.), wherein the plurality of secondary apertures include a first secondary aperture at a first distance from the primary aperture (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.2. Shutter aperture 6.2 is located a distance away from the primary aperture.) and a second secondary aperture at a second distance from the primary aperture (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.3. Shutter aperture 6.3 is located a distance away from the primary aperture.), wherein the second distance is greater than the first distance (FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.2 and 6.3. The distance from aperture 6.1 to 6.3 is greater than the distance from aperture 6.1 to 6.2.); and
	one or more light detectors arranged to intercept diverging light (FIGS. 2.1, 2.2, 4.1, and 4.2, photodiode chip arrangement 4.2 and 4.4, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches that the photodiode surface is located downstream of the apertures, which are located at the focal plane of the receiving lens, which can be seen illustrated in FIGS. 2.1 and 4.1. Light will begin to diverge after it has passed the focal plane of the lens it passes through, thus because the photodiodes are located behind the aperture, the light will begin to diverge before hitting the photodiode(s). This includes configurations using multiple photodiodes.), wherein the diverging light comprises light from the scene focused by the lens that diverges from at least one of the plurality of apertures defined by the opaque material (FIGS. 2.1, 2.2, 4.1, and 4.2, receiving lens 3, photodiode chip arrangement 4.2 and 4.4, Col 4, Ln 60-67, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches light reflecting from the outside environment, and being focused by the receiving lens. The apertures are located at the focal range, and thus the light will begin to diverge before hitting the photodiode(s) located behind the apertures.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by O’Keeffe, with the aperture and receiver system taught by Seifert et al. The reasoning for this is by using a singular static aperture system, the device is able to still block ambient light, while making detections at a variety of distances. Predictably, by using this instead of a controllable aperture system, the overall device is simplified, reducing costs and reducing the chance of potential electrical malfunctioning from the controllable aperture system.

Regarding claim 9 O’Keeffe, modified in view of Seifert et al., teaches the system of claim 1, wherein the light from the scene focused by the lens includes light reflected by one or more objects illuminated by a transmitter of a light detection and ranging (LIDAR) device (O’Keeffe, FIG. 30A, laser range finder 3010, laser transmitter 3015, and lens 3035, Paragraphs [0215] and [0218]. Teaches a system that transmits laser light as part of a LIDAR system, per paragraph [0215], and then focuses it onto the receiver using a lens.).

Regarding claim 10 O’Keeffe, modified in view of Seifert et al., teaches the system of claim 9, wherein the plurality of secondary apertures are arranged in the opaque material based on a position of the transmitter of the LIDAR device relative to a position of the lens of the system (Seifert et al., FIGS. 2.2 and 4.2, spacing "a", shutter apertures 6.1-3, Col 6, Ln 29-34).

Regarding claim 17 O’Keeffe, modified in view of Seifert et al., teaches a light detection and ranging (LIDAR) device comprising:
	a LIDAR transmitter configured to illuminate a scene with light (O’Keeffe, FIG. 30A, laser range finder 3010, laser transmitter 3015, Paragraphs [0215] and [0217]. Teaches a range finder, which can be a LIDAR system per Paragraph [0215], with a transmitter for illuminating a surrounding environment.);
	a LIDAR receiver configured to receive light reflected by one or more objects within the scene (O’Keeffe, FIG. 30A, laser range finder 3010, photodetector 3020, and lens 3035, Paragraphs [0215] and [0218].), wherein the LIDAR receiver comprises:
	a lens configured to focus the reflected light from the scene (O’Keeffe, FIG. 30A, laser range finder 3010, photodetector 3020, and lens 3035, Paragraphs [0215] and [0218].);
	an opaque material, wherein the opaque material defines a plurality of apertures including a primary aperture positioned to intersect an optical axis of the lens (Seifert et al., FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3, photodiode surface 7, and reproduction circle 8.∞, Col 5, Ln 18-34 and Col 6, Ln 29-34. States that the photodiode surface is covered, excepting the apertures, meaning the chips surface is inherently opaque. Consider shutter aperture 6.1 to be the primary aperture. It is lined up directly with the optical axis of the receiving lens, as can be seen in FIG. 4.1.) and a plurality of secondary apertures positioned outside the optical axis (Seifert et al., FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3. The non-primary shutter apertures 6.2 and 6.3 are not lined up with the receiving lenses optical axis.), wherein the plurality of secondary apertures include a first secondary aperture at a first distance from the primary aperture (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.2. Shutter aperture 6.2 is located a distance away from the primary aperture.) and a second secondary aperture at a second distance from the primary aperture (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.3. Shutter aperture 6.3 is located a distance away from the primary aperture.), wherein the second distance is greater than the first distance (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.2 and 6.3. The distance from aperture 6.1 to 6.3 is greater than the distance from aperture 6.1 to 6.2.); and
	one or more light detectors configured to detect diverging light (Seifert et al., FIGS. 2.1, 2.2, 4.1, and 4.2, photodiode chip arrangement 4.2 and 4.4, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches that the photodiode surface is located downstream of the apertures, which are located at the focal plane of the receiving lens, which can be seen illustrated in FIGS. 2.1 and 4.1. Light will begin to diverge after it has passed the focal plane of the lens it passes through, thus because the photodiodes are located behind the aperture, the light will begin to diverge before hitting the photodiode(s). This includes configurations using multiple photodiodes.), wherein the diverging light comprises reflected light from the scene focused by the lens that diverges from at least one of the plurality of apertures (Seifert et al., FIGS. 2.1, 2.2, 4.1, and 4.2, receiving lens 3, photodiode chip arrangement 4.2 and 4.4, Col 4, Ln 60-67, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches light reflecting from the outside environment, and being focused by the receiving lens. The apertures are located at the focal range, and thus the light will begin to diverge before hitting the photodiode(s) located behind the apertures.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by O’Keeffe, with the aperture and receiver system taught by Seifert et al. The reasoning for this is by using a singular static aperture system, the device is able to still block ambient light, while making detections at a variety of distances. Predictably, by using this instead of a controllable aperture system, the overall device is simplified, reducing costs and reducing the chance of potential electrical malfunctioning from the controllable aperture system.

Regarding claim 18 O’Keeffe, modified in view of Seifert et al., teaches the LIDAR device of claim 17, wherein a cross-sectional area of the one or more light detectors is greater than a cross-sectional area of the primary aperture (Seifert et al., FIG. 2.2, shutter aperture 6.1 and photodiode surface 7. The photodiode is larger than the aperture.).

Regarding claim 19 O’Keeffe, modified in view of Seifert et al., teaches the LIDAR device of claim 17, wherein a cross-sectional area of the one or more light detectors is greater than a sum of cross-sectional areas of the plurality of apertures (Seifert et al., FIG. 2.2, shutter apertures 6.1-3 and photodiode surface 7. The photodiode fits all of the apertures inside of itself.).

Regarding claim 20 O’Keeffe, modified in view of Seifert et al., teaches the LIDAR device of claim 17, wherein the one or more light detectors is at a first distance to the lens (Seifert et al., FIG. 2.1, receiving lens 3 and photodiode chip arrangement 4.2), wherein the opaque material is at a second distance to the lens (Seifert et al., FIGS. 2.1 and 2.2, receiving lens 3 and photodiode surface 7), and wherein the first distance is greater than the second distance (Seifert et al., FIG. 2.1, receiving lens 3, photodiode chip arrangement 4.2, and photodiode surface 7, Col 6, Ln 29-34. If the chip is covering the photodiode surface, then it must be closer to the lens then the surface is.).

Regarding claim 23 O’Keeffe, modified in view of Seifert et al., teaches a system comprising:
	a light detection and ranging (LIDAR) device in a bistatic configuration (O’Keeffe, FIG. 30A, laser range finder 3010, laser transmitter 3015, and  photodetector 3020, Paragraphs [0215] and [0217]. Teaches a range finder, which can be a LIDAR system per Paragraph [0215], with a bistatic configuration.), wherein the LIDAR device is configured to operate while moving relative to an object (O’Keeffe, FIG. 30A, laser range finder 3010, Paragraphs [0215] and [0216]. Teaches the use of this particular LIDAR set up with autonomous vehicles, which would involve moving relative to other objects.), the LIDAR device comprising: a transmit lens that transmits light for illuminating the object (Seifert et al., FIGS. 2.1 and 4.1, transmitting lens 1, Col 5, Ln 1-7.);
	a receive lens that focuses light from the object (O’Keeffe, FIG. 30A, laser range finder 3010, photodetector 3020, and lens 3035, Paragraphs [0215] and [0218].);
	a spatial filter that receives the focused light from the receive lens (O’Keeffe, FIG. 30A, laser range finder 3010, SLM 3030, and lens 3035, Paragraphs [0215] and [0218].), wherein the spatial filter includes: a primary pinhole arranged to transmit, through the spatial filter, at least a threshold portion of the focused light based on the object being at greater than a threshold distance to the LIDAR device (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangements 4.2 and 4.4, shutter aperture 6.1 and reproduction circles 8, Col 5, Ln 18-34. The primary aperture will receive all light incident on the lens up to an infinite distance. However, detection results deteriorate after a 30m threshold.), wherein the primary pinhole is positioned to intersect an optical axis of the receive lens (Seifert et al., FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.1, photodiode surface 7, and reproduction circle 8.∞, Col 5, Ln 18-34, Consider shutter aperture 6.1 to be the primary aperture. It is lined up directly with the optical axis of the receiving lens, as can be seen in FIG. 4.1.); and
	a plurality of secondary pinholes positioned outside the optical axis (Seifert et al., FIGS. 2.2, 4.1 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.1-3. The non-primary shutter apertures 6.2 and 6.3 are not lined up with the receiving lenses optical axis.), wherein the plurality of secondary pinholes include a first secondary pinhole at a first distance from the primary pinhole (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.2. Shutter aperture 6.2 is located a distance away from the primary aperture.) and a second secondary pinhole at a second distance from the primary pinhole (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter aperture 6.3. Shutter aperture 6.3 is located a distance away from the primary aperture.), wherein the second distance is greater than the first distance (Seifert et al., FIGS. 2.2 and 4.2, photodiode chip arrangement 4.2 and 4.4, shutter apertures 6.2 and 6.3. The distance from aperture 6.1 to 6.3 is greater than the distance from aperture 6.1 to 6.2.),  and wherein the one or more secondary pinholes are arranged to transmit, through the spatial filter, one or more portions of the focused light based on the object being at less than the threshold distance to the LIDAR device (Seifert et al., FIGS. 2.2 and 4.2, shutter apertures 6.1-3 and reproduction circles 8, Col 6, Ln 23-28. The secondary apertures transmit light as the detected object moves closer, past thresholds such as 5m and 2m.); and
	one or more light detectors arranged to intercept diverging light (Seifert et al., FIGS. 2.1, 2.2, 4.1, and 4.2, photodiode chip arrangement 4.2 and 4.4, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches that the photodiode surface is located downstream of the apertures, which are located at the focal plane of the receiving lens, which can be seen illustrated in FIGS. 2.1 and 4.1. Light will begin to diverge after it has passed the focal plane of the lens it passes through, thus because the photodiodes are located behind the aperture, the light will begin to diverge before hitting the photodiode(s). This includes configurations using multiple photodiodes.), wherein the diverging light comprises light from the object focused by the lens that diverges from at least one pinhole in the spatial filter (Seifert et al., FIGS. 2.1, 2.2, 4.1, and 4.2, receiving lens 3, photodiode chip arrangement 4.2 and 4.4, Col 4, Ln 60-67, Col 5, Ln 8-17 and Col 8, Ln 15-25. This teaches light reflecting from the outside environment, and being focused by the receiving lens. The apertures are located at the focal range, and thus the light will begin to diverge before hitting the photodiode(s) located behind the apertures.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by O’Keeffe, with the transmitting lens and aperture and receiver system taught by Seifert et al. Regarding the transmitting lens , by incorporating it between the emitter and the environment, it allows the transmitted beam to be collimated or focused, predictably leading to a stronger return signal. Regarding the aperture and receiver system the reasoning for this is by using a singular static aperture system, the device is able to still block ambient light, while making detections at a variety of distances. Predictably, by using this instead of a controllable aperture system, the overall device is simplified, reducing costs and reducing the chance of potential electrical malfunctioning from the controllable aperture system.

Regarding claim 24 O’Keeffe, modified in view of Seifert et al., teaches the system of claim 23, further comprising a vehicle (O’Keeffe, FIGS. 28 and 30A, vehicle 2110, LIDAR 2120b, and laser range finder 3010 Paragraphs [0201], [0215], and [0216]. Teaches attaching LIDAR system to a vehicle, and proceeds to teach the previously cited LIDAR system as an upgrade to the generic model described.), wherein the LIDAR device is coupled to the vehicle (O’Keeffe, FIGS. 28 and 30A, vehicle 2110, LIDAR 2120b, and laser range finder 3010 Paragraphs [0201], [0215], and [0216]. Teaches attaching LIDAR system to a vehicle, and proceeds to teach the previously cited LIDAR system as an upgrade to the generic model described.).

	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert et al. (US 6603534 B2), modified in view Wolf et al. (US 20090009747 A1).

Regarding claim 6 Seifert et al. teaches the system of claim 4, wherein the primary aperture has a first size (FIGS. 2.2 and 4.2, shutter apertures 6.1-3. Aperture 6.1 appears larger than the remaining apertures.), wherein the first secondary aperture has a second size (FIGS. 2.2 and 4.2, shutter apertures 6.1-3. Aperture 6.1 appears larger than the remaining apertures.).

Seifert et al. fails to teach, but Wolf et al. does teach wherein the second secondary aperture  has a third size (FIG. 4, photosensitive surfaces 170-174, Paragraph [0073]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Seifert et al., with the different size for a third aperture taught by Wolf et al. The reasoning for this is that light will drift towards the smaller detector as the sensed object gets closer, and will also raise the intensity of the return signal. Thus a smaller area is necessary for full detection, per Wolf et al., Paragraph [0073].

Regarding claim 7 Seifert et al., modified in view of Wolf et al., teaches wherein the second size of the first secondary aperture is greater than the third size of the second secondary aperture (Wolf et al., FIG. 4, photosensitive surfaces 170-174, Paragraph [0073]).

Claims 12, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert et al. (US 6603534 B2), modified in view Lewin et al. (US 20060163455 A1).

Regarding claim 12 Seifert et al. teaches the system of claim 1.

Seifert et al. fails to teach, but Lewin et al. does teach wherein the primary aperture has a vertical axis and a horizontal axis orthogonal to the vertical axis (FIG. 4B, sheet 44 and apertures 46, Paragraphs [0039] and [0040]. Consider the aperture that is second from the bottom in the leftmost column to be the primary aperture. This aperture would inherently have vertical and horizontal axes.), wherein the first secondary aperture is positioned above the horizontal axis of the primary aperture (FIG. 4B, sheet 44 and apertures 46, Paragraphs [0039] and [0040]. Consider the aperture in the top right corner to be the first secondary aperture. It would be above the horizontal axis of the above defined primary aperture.), and wherein the second secondary aperture is positioned below the horizontal axis of the primary aperture (FIG. 4B, sheet 44 and apertures 46, Paragraphs [0039] and [0040]. Consider the aperture in the bottom right corner to be the second secondary aperture. It would be below the horizontal axis of the above defined primary aperture.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Seifert et al., with the aperture arrangement taught by Lewin et al. The reasoning for this is that by arranging apertures in not just a vertical pattern, but also horizontally the system will predictably be able detect signals that are deflected from the environment to be horizontally offset from the primary vertical axis, as explained in Lewin et al. Paragraph [0039].

Regarding claim 13 Seifert et al., modified in view of Lewin et al., teaches the system of claim 1, wherein the primary aperture has a vertical axis and a horizontal axis orthogonal to the vertical axis (Lewin et al., FIG. 4B, sheet 44 and apertures 46, Paragraphs [0039] and [0040]. Consider the aperture that is second from the bottom in the leftmost column to be the primary aperture. This aperture would inherently have vertical and horizontal axes.), wherein the plurality of secondary apertures include at least two secondary apertures in a first linear arrangement between the vertical axis and the horizontal axis (Lewin et al., FIG. 4B, sheet 44 and apertures 46, Paragraphs [0039] and [0040]. Consider the two rightmost apertures in the top row to be two secondary apertures. These would form a straight line, but are positioned between the vertical and horizontal axes of the primary aperture.), and wherein the plurality of secondary apertures include at least two other secondary apertures in a second linear arrangement between the vertical axis and the horizontal axis (Lewin et al., FIG. 4B, sheet 44 and apertures 46, Paragraphs [0039] and [0040]. Consider the two rightmost apertures in the bottom row to be two secondary apertures. These would form a straight line, but are positioned between the vertical and horizontal axes of the primary aperture.).

Regarding claim 26 Seifert et al., modified in view of Lewin et al., teaches the system of claim 1, wherein the plurality of secondary apertures further include a third secondary aperture at a third distance from the primary aperture (Lewin et al., FIGS. 5A-E, opaque material 44 and apertures 56a-d, Paragraph [0046]. Consider the 56a to be the primary aperture, 56b to be the first secondary aperture, 56c to be the second secondary aperture, and 56d to be the third secondary aperture. This would be a third secondary aperture at a third distance from the primary aperture.), wherein the third distance is greater than the second distance (Lewin et al., FIGS. 5A-E, opaque material 44 and apertures 56a-d, Paragraph [0046]. This third distance would be greater than the first two distances.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Seifert et al., with the additional aperture taught by Lewin et al. The reasoning for this is that it allows for a greater degree of granularity in measuring return signals, by having another aperture at another distance from the primary. This predictably allows for a greater accuracy when measuring objects at a close distance.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert et al. (US 6603534 B2), modified in view Koyama et al. (US 20180238999 A1).

Regarding claim 14 Seifert et al. teaches the system of claim 1.

Seifert et al. fails to teach, but Koyama et al. does teach wherein the one or more light detectors comprise an array of light detectors connected in parallel to one another (FIG. 1, light reception section 101 and SPADs 105, Paragraph [0044]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Seifert et al., with the parallel SPAD receivers taught by Koyama et al. The reasoning for this is that by connecting several SPADs in parallel with one another, the received signals can be outputted in a superimposed relationship. This allows the user to distinguish between expected return signals and noise, as taught in Koyama et al. Paragraph [0044].

Regarding claim 27 Seifert et al., modified in view of Koyama et al., teaches the system of claim 1, wherein the one or more light detectors include one or more single photon avalanche diodes (SPADs) (Koyama et al., FIG. 1, light reception section 101 and SPADs 105, Paragraph [0044]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser ranging system taught by Seifert et al., with the parallel SPAD receivers taught by Koyama et al. The reasoning for this is that by connecting several SPADs in parallel with one another, the received signals can be outputted in a superimposed relationship. This allows the user to distinguish between expected return signals and noise, as taught in Koyama et al. Paragraph [0044].

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 20190204423 A1), modified in view Seifert et al. (US 6603534 B2) and Pacala et al. (US 20180329065 A1).

Regarding claim 21 O’Keeffe, modified in view of Seifert et al., teaches The LIDAR device of claim 17.

This combination fails to teach, but Pacala et al. does teach wherein the opaque material comprises an opaque mask overlaying a glass substrate (FIG. 19A, Optically non-transparent spacer structure 1956, Paragraph [0173]. Can be a glass substrate covered in black chrome.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by O’Keeffe, and previously modified with the aperture and receiver system taught by Seifert et al., with the opaque mask material and production taught by Pacala et al. The reasoning for this is that by applying the black chrome on to the glass substrate, and etching the aperture, the manufacturer has a great deal of control over the size and shape of the aperture. This predictably leads to precisely designed and manufactured apertures.

Regarding claim 22 O’Keeffe, modified in view of Seifert et al. and Pacala et al., teaches the LIDAR device of claim 17, wherein the opaque material comprises a metal (Pacala et al., FIG. 19A, Optically non-transparent spacer structure 1956, Paragraph [0173]. Glass substrate can be covered in black chrome.), and wherein the metal is etched to define the plurality of apertures (Pacala et al., FIG. 19A, Optically non-transparent spacer structure 1956, Paragraph [0173]. The aperture is formed by etching. Can be applied to multiple apertures.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 20190204423 A1), modified in view Seifert et al. (US 6603534 B2) and Weber et al. (US 20190079189 A1).

Regarding claim 25 O’Keeffe, modified in view of Seifert et al., teaches the system of claim 23, wherein the LIDAR device further comprises: 
an emitter configured to emit the light transmitted through the transmit lens (O’Keeffe, FIG. 30A, laser transmitter 3015, Paragraph [0217], and Seifert et al., FIGS. 2.1 and 4.1, transmitting lens 1 and laser light source 2, Col 5, Ln 1-7. Both pieces of art teach an emitter, with Seifert et al. explicitly teaching one using a transmit lens.).

This combination fails to teach, but Weber et al. does teach a rotatable mirror that directs the emitted light from the transmit lens out of the LIDAR device (FIG. 4, optical element 31 and scanner unit 82, Paragraph [0058]. Teaches a MEMs mirror that directs light towards the environment after being emitted from a lens.), wherein the rotatable mirror rotates to define a plurality of directions of the transmitted light (FIG. 4, scanner unit 82 and objects 9a and b, Paragraph [0058]. As the scanner moves, the light is directed in different directions.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by O’Keeffe, and previously modified with the aperture and receiver system taught by Seifert et al., with the rotatable mirror taught by Weber et al. The reasoning for this is that by incorporating a mirror scanner, it allows the LIDAR system to controllably emit a collimated beam at a large portion of the environment. This predictably allows a higher quality of readings over a broader FOV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645